          Case 4:20-cv-00057-KGB Document 7 Filed 01/21/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WILLIAM MANUEL HARRISON                                                             PLAINTIFF

v.                               Case No. 4:20-cv-00057-KGB

MIKE MAY                                                                          DEFENDANT

                                             ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney on February 18, 2020 (Dkt. No. 5). No objections

have been filed to the Proposed Findings and Recommendations, and the deadline for filing

objections has since passed.      After careful consideration of the Proposed Findings and

Recommendations, the Court finds no reason to alter or reject Judge Kearney’s recommendations.

       Accordingly, the Court adopts the Proposed Findings and Recommendations in their

entirety as this Court’s findings of fact and conclusions of law. The Court dismisses plaintiff

William Manuel Harrison’s complaint without prejudice. Dismissal of this action constitutes a

“strike” within the meaning of the Prison Litigation Reform Act, 28 U.S.C. § 1915(g). Finally,

the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from the

Order and Judgment entered in this case would no be taken in good faith.

       It is so ordered this 21st day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
